By the Court.
Defendant in error files a motion to dismiss petition in error in this cause fox want of prosecution.
By reference to the record it appears that the judgment was rendered by the district court on the 24th day of February, 1885, and that the petition in error was filed in this court on the 22d day of February, 1886, and was placed on ’the docket for the January term of that year. Since that time no action has been -taken by plaintiff in error to bring the cause on for hearing; no brief nor abstracts having been filed. The case having now been reached the third time, and no appearance having been made by plaintiff in error since the filing of his petition in error, and no reason being shown for the delay, defendant is entitled to have it dismissed under rule four of this court.
The proceedings in error are therefore dismissed.
Judgment accordingly.